Name: Commission Regulation (EEC) No 3504/85 of 12 December 1985 amending Regulation (EEC) No 2670/85 on the sale at prices fixed at a standard rate in advance of certain bone-in beef held by certain intervention agencies and intended for export
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13. 12. 85 Official Journal of the European Communities No L 335/ 1 1 COMMISSION REGULATION (EEC) No 3504/85 of 12 December 1985 amending Regulation (EEC) No 2670/85 on the sale at prices fixed at a standard rate in advance of certain bone-in beef held by certain intervention agencies and intended for export " FRANCE (a) 1 . Faux-filet 2 . Rumsteck Tende de tranche Tranche grasse Bavette EntrecÃ ´te GÃ ®te Ã la noix Boule de gÃ ®te (b) 1 . Boule de macreuse Caisse A Jarret Caisse C 2. Caisse B 245,00 245,00 245,00 245,00 245,00 245,00 245,00 245,00 141,00 141,00 47,50 47,50 47,50' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Acces ­ sion of Greece, and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2670/85 (2), as last amended by Regulation (EEC) No 3277/85 (3), initiated sales of certain beef held by certain intervention agencies ; whereas, in order to take due account of some particularities in respect of boneless beef, it is appropriate to adjust the prices for certain cuts from forequarters ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 In Annex I, part B, of Regulation (EEC) No 2670/85 the list of prices for France shall be replaced by the following list : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6 . 1968 , p . 24. 0 OJ No L 253, 24. 9 . 1985, p . 8 . (3) OJ No L 314, 23 . 11 . 1985, p . 9 .